Case 20-11218-MFW   Doc 794-1   Filed 07/22/20   Page 1 of 6




                       Exhibit A




                          17
                 Case 20-11218-MFW                Doc 794-1        Filed 07/22/20        Page 2 of 6




                             THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------X
                                                         :
In re                                                    : Chapter 11
                                                         : Case No. 20-10218 (MFW)
The Hertz Corporation, et al.3                           :
                                                         : Jointly Administered
                                    Debtors              :
                                                         : Re: Docket No. ___
                                                         :
--------------------------------------------------------------X

     ORDER AUTHORIZING OFFICIAL COMMITTEE OF UNSECURED CREDITORS
          TO RETAIN AND EMPLOY BERKELEY RESEARCH GROUP, LLC
           AS FINANCIAL ADVISOR, NUNC PRO TUNC TO JUNE 15, 2020

                    Upon the application (the “Application”)4 of the Official Committee of Unsecured

Creditors (the “Committee”) of The Hertz Corporation, et al., (collectively, the “Debtors”), to

employ Berkeley Research Group, LLC (“BRG”), as its financial advisor, nunc pro tunc to June

15, 2020, pursuant to sections 328 and 1103 of title 11 of the United States Code (the “Bankruptcy

Code”), Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Rule 2014-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”); and it appearing that (i) the

Court has jurisdiction to consider the Application and the relief requested therein in accordance

with 28 U.S.C. §§ 157 and 1334; (ii) venue is proper before this Court pursuant to 28 U.S.C. §§

1408 and 1409; (iii) this is a core proceeding pursuant to 28 U.S.C. §§ 157(b); (iv) due notice of

the Application having been provided to the Office of the United States Trustee, counsel for the


3
  The last four digits of The Hertz Corporation’s federal tax identification number are 8568. Due to the large number
of debtors in these Cases, that are being jointly administered for procedural purposes, a complete list of the debtors
and their federal tax identification numbers may be obtained on the website of the debtors’ claims and noticing agent
at https://restructuring.primeclerk.com/hertz.

4
    Any capitalized term not defined herein shall have the meaning ascribed to it in the Application.
               Case 20-11218-MFW         Doc 794-1      Filed 07/22/20      Page 3 of 6




Debtors, counsel to the Debtors’ lenders, and any other party having filed with the Court a request

for notice; and it appearing that no other or further notice need be provided; (v) the Court having

reviewed the Application, the Declaration of David Galfus (the “Galfus Declaration”), a Managing

Director of BRG in support of the Application and attached thereto as Exhibit B, and the other

motions, pleadings, and papers filed in these cases, together with the representations and

deliberations on the record; the Court finds that, (i) the proposed employment of BRG as financial

advisor for the Committee is in the best interest of the Committee and the Debtors’ bankruptcy

estates, and (ii) BRG does not represent or hold any interest adverse to the Committee or the

Debtors’ estates and is disinterested under section 101(14) of the Bankruptcy Code, as modified

by section 1103(b) of the Bankruptcy Code; and upon all of the proceedings had before the Court,

it is hereby

                ORDERED that the Application is approved, as set forth herein; and it is further

                ORDERED that the indemnification, contribution, and reimbursement provisions

as set forth in the Application are approved, subject, during the pendency of these cases to the

following modifications:

                a) BRG shall not be entitled to indemnification, contribution, or reimbursement
                   pursuant to the Application unless the indemnification, contribution, or
                   reimbursement is approved by the Court.

                b) Notwithstanding any provision of the Application to the contrary, the Debtors
                   shall have no obligation to indemnify BRG, or provide contribution or
                   reimbursement to BRG, for any claim or expense that is either: (i) judicially
                   determined (the determination having become final) to have arisen from BRG’s
                   gross negligence, willful misconduct, bad faith, or self-dealing, (ii) for a
                   contractual dispute in which the Debtors allege the breach of BRG’s contractual
                   obligations unless the Court determines the indemnification, contribution, or
                   reimbursement would be permissible pursuant to In re United Artists Theatre
                   Co., 315 F.3d 217 (3d Cir. 2003), or (iii) settled prior to a judicial determination
                   as to the exclusions set forth in clauses (i) and (ii) above, but determined by the
                   Court, after notice and a hearing pursuant to subparagraph (c) to be a claim or

                                                 -2-
             Case 20-11218-MFW             Doc 794-1   Filed 07/22/20     Page 4 of 6




                   expense for which BRG should not receive indemnity, contribution, or
                   reimbursement under the terms of the Application as modified by this order.

               c) If, before the earlier of (i) the entry of a final, non-appealable order confirming
                  a chapter 11 plan in these cases, and (ii) the entry of an order closing these
                  chapter 11 cases, BRG believes that it is entitled to the payment of any amounts
                  by the Debtors on account of the Debtors’ indemnification, contribution and/ or
                  reimbursement obligations under the Application (as modified by this Order),
                  including without limitation the advancement of defense costs, BRG must file
                  an application therefor in this Court, and the Debtors may not pay any such
                  amounts to BRG before the entry of an order by this Court approving the
                  payment. This subparagraph (c) is intended only to specify the period of time
                  under which the Court shall have jurisdiction over any request for fees and
                  expenses by BRG for indemnification, contribution, or reimbursement, and not
                  a provision limiting the duration of the Debtors’ obligation to indemnify BRG.
                  All parties in interest shall retain the right to object to any demand by BRG for
                  indemnification, contribution, or reimbursement.

               d) Any limitation of liability or limitation on any amounts to be contributed by the
                  parties to the engagement governed by the Application under the terms of the
                  Application shall be eliminated; and it is further

               ORDERED that pursuant to sections 328 and 1103(a) of the Bankruptcy Code,

Bankruptcy Rule 2014 and Local Rule 2014-1, the Committee is authorized to employ BRG for

the purposes and on the terms set forth in the Application and the Galfus Declaration, nunc pro

tunc to June 15, 2020; and it is further

               ORDERED that BRG shall file applications for compensation and reimbursement

of expenses and shall be compensated in accordance with sections 328, 330 and 331 of the

Bankruptcy Code, and such Bankruptcy Rules, and Local Rules as may then be applicable, from

time to time, and such other applicable procedures as may be fixed by order of this Court; and it

is further




                                                -3-
             Case 20-11218-MFW           Doc 794-1    Filed 07/22/20     Page 5 of 6




                ORDERED that notwithstanding anything to the contrary in the Application or the

Galfus Declaration, BRG shall not seek reimbursement of any fees or costs arising from the

defense of any of BRG’s fee applications in the Cases. In the event BRG seeks reimbursement for

attorneys’ fees and expenses, the invoices and supporting time records for the attorneys’ fees and

expenses shall be included in BRG’s fee and expense applications, and these invoices and time

records shall be in compliance with the Local Bankruptcy Rules and shall be subject to the US

Trustee Guidelines and the approval of the Bankruptcy Court pursuant to sections 330 and 331 of

the Bankruptcy Code, but without regard to whether such attorneys have been retained under

section 327 of the Bankruptcy Code, and without regard to whether such attorneys’ services satisfy

section 330(a)(3)(C) of the Bankruptcy Code. BRG shall not seek reimbursement of any attorneys’

fees or costs arising from the prosecution or defense of any of BRG’s fee and expense applications;

and it is further

                ORDERED that to the extent there is an inconsistency between the terms and

conditions set forth in the Application, the Galfus Declaration, and this Order, the provisions of

this Order shall govern; and it is further

                ORDERED that the terms and conditions of this Order shall be effective and

enforceable immediately upon its entry; and it is further

                ORDERED that BRG shall use reasonable efforts to avoid any duplication of

services provided by any of the other retained professionals in these chapter 11 cases; and it is

further




                                               -4-
            Case 20-11218-MFW           Doc 794-1      Filed 07/22/20     Page 6 of 6




               ORDERED that BRG shall (i) to the extent that it uses the services of independent

contractors or subcontractors (the “Contractors”) in these Cases, pass-through the cost of

Contractors to the Debtors at the same rate that BRG pays the Contractors; (ii) seek reimbursement

for actual costs only; (iii) ensure that the Contractors are subject to the same conflict checks and

compensation procedures as required for BRG; and (iv) file with the Court such disclosures

required by Bankruptcy Rule 2014; and it is further

               ORDERED that the Court shall retain jurisdiction to hear and determine all matters

arising from the implementation of this Order.




                                                 -5-
